DETAILED ACTION
This Office action is in response to the application filed on 04 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3, 7, 15, and 19 are objected to because of the following informalities: 
In each of the above claims, the parentheses around the phrase, “where N is any positive number of 1 or greater” should be removed, to make clear that the phrase is an actual limitation on the claim scope. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanase (US Patent 6,462,526).
In re claims 1, 2, 9, and 13, Tanase discloses a bandgap type reference voltage generation circuit (any of Figs. 2-4), comprising: 
a first node (at VREF) that is connected to an output terminal (Vout, via RF1); 
a second node (non-inverting input of OA) that is connected to a first current source (RL2); 
a third node (inverting input of OA) that is connected to a second current source (RL1); 
a fourth node (between R1 and R2); 
a first Darlington pair (Q2/Q4) that has a first bipolar junction transistor (Q2) with a base that is connected to the first node (at VREF) and a third bipolar junction transistor (Q4) that is provided with an emitter-collector path that is connected between the second node and the fourth node (as shown) and amplifies an output current of the first bipolar junction transistor (i.e., due to the Darlington configuration of the circuit as shown); 
a second Darlington pair (Q1/Q3) that has a second bipolar junction transistor (Q1) with a base that is connected to the first node (at VREF) and a fourth bipolar junction transistor (Q3) that is provided with an emitter-collector path that is connected between the third node and the fourth node (as shown) and amplifies an output current of the second bipolar junction transistor (i.e., due to the Darlington configuration of the circuit as shown); 
a first resistor (RL2) that composes the first current source (as shown); 
a second resistor (RL1) that composes the second current source (as shown); and 
a differential amplifier circuit (OA) that supplies an output signal that is dependent on a difference between voltage drops that are caused at the first resistor and the second resistor to the first node (output of OA supplied to Vout and VREF as shown, based on the inputs which are connected to the second and third nodes as shown; see Col. 2, lines 15-33).
In re claims 3 and 15, Tanase discloses wherein emitter areas of the second (Q1) and fourth (Q3) bipolar junction transistors are set to be N times as large as emitter areas of the first (Q2) and third (Q4) bipolar junction transistors, where N is any positive number of 1 or greater (see Col. 4, lines 44-48).
In re claim 4, Tanase discloses wherein current values of the first and second current sources are set to be identical values (Col. 4, lines 48-50).
In re claims 5 and 10, Tanase discloses a third resistor (R1) that is connected in series with an emitter-collector path of the fourth bipolar junction transistor (as shown); and a fourth resistor (R2) with one end that is connected to the fourth node and the other end that is grounded (as shown).
In re claims 11 and 14, Tanase discloses wherein resistance values of the first resistor and the second resistor are set to be identical values (Col. 4, lines 48-50).
In re claims 12 and 16, Tanase discloses a third resistor (R5 in Fig. 4) that is connected in series with an emitter-collector path of the second (Q1) bipolar junction transistor (as shown); and a fourth resistor (R2) with one end that is connected to the fourth node and the other end that is grounded (as shown).

Allowable Subject Matter
Claims 17, 18, and 20 are allowed.
Claim 19 would be allowable upon correction of the minor informality presented above in the claim objections.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 6-8 and 17-20, the prior art of record fails to disclose or suggest a bandgap regulator which uses inverted Darlington pairs of BJTs in combination with the remaining features as recited and/or required by each of claims 6 and 17. As demonstrated above, Tanase discloses the use of normal Darlington pairs, but does not contemplate a modification using inverted Darlington configurations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as showing similar bandgap regulator circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838